Name: Commission Regulation (EC) No 743/2004 of 21 April 2004 amending the import duties in the rice sector
 Type: Regulation
 Subject Matter: trade;  tariff policy;  plant product
 Date Published: nan

 Avis juridique important|32004R0743Commission Regulation (EC) No 743/2004 of 21 April 2004 amending the import duties in the rice sector Official Journal L 116 , 22/04/2004 P. 0023 - 0025Commission Regulation (EC) No 743/2004of 21 April 2004amending the import duties in the rice sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(1), as last amended by Regulation (EC) No 411/2002(2),Having regard to Commission Regulation (EC) No 1503/96 of 29 July 1996 laying down detailed rules for the application of Council Regulation (EC) No 3072/95 as regards import duties in the rice sector(3), as last amended by Regulation (EC) No 2294/2003(4), and in particular Article 4(1) thereof,Whereas:(1) Import duties in the rice sector have been fixed by Commission Regulation (EC) No 690/2004(5).(2) Article 4(1) of Regulation (EC) No 1503/96 provides that if during the period of application, the average import duty calculated differs by EUR 10 per tonne from the duty fixed, a corresponding adjustment is to be made. Such a difference has arisen. It is therefore necessary to adjust the import duties fixed in Regulation (EC) No 690/2004,HAS ADOPTED THIS REGULATION:Article 1Annexes I and II to Regulation (EC) No 690/2004 are hereby replaced by Annexes I and II to this Regulation.Article 2This Regulation shall enter into force on 22 April 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 April 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 329, 30.12.1995, p. 18.(2) OJ L 62, 5.3.2002, p. 27.(3) OJ L 189, 30.7.1996, p. 71.(4) OJ L 340, 24.12.2003, p. 12.(5) OJ L 106, 15.4.2004, p. 19.ANNEX IImport duties on rice and broken rice>TABLE>ANNEX IICalculation of import duties for rice>TABLE>